MAUS, Judge,
dissenting.
I respectfully dissent. “Under the automobile exception to the warrant requirement an automobile may be searched without a warrant if there is probable cause to believe that the vehicle contains contraband. Carroll v. United States, 267 U.S. 132, 149, 45 S.Ct. 280, 283-84, 69 L.Ed. 543 (1925).” United States v. Rodriguez-Pando, 841 F.2d 1014, 1017 (10th Cir.1988). Also see Arkansas v. Sanders, 442 U.S. 753, 99 S.Ct. 2586, 61 L.Ed.2d 235 (1979). *361The legitimate extent of such a search is established in United States v. Ross, 456 U.S. 798, 102 S.Ct. 2157, 72 L.Ed.2d 572 (1982).
I agree that none of the nine factors listed above standing alone establish probable cause to believe that the Mantle automobile carried contraband. Perhaps no combination of any two or three of those factors establishes such probable cause. However, a determination of the existence of such probable cause is to be made upon the basis of consideration of all of those factors as part of the “totality of the circumstances.” United States v. Kohler, 836 F.2d 885, 888 (5th Cir.1988). An appropriate inquiry is whether or not the combination of those factors was so distinctive and almost invariably associated with purveying drugs that it established probable cause to believe contraband was in the vehicle. United States v. Kohler, supra; United States v. Rodriguez-Pando, supra. I would hold that the probative value of the combination of those nine factors established probable cause.
There is an additional reason that I would hold the officer had probable cause to believe the Mantle vehicle carried contraband. That reason is the officer’s knowledge that these factors were similar to factors present in other cases in which contraband had been found in a vehicle. That justification relies upon the officer’s recognition of what has been termed a “drug courier profile”. Such a profile in a number of cases has been held to be an insufficient basis to establish probable cause. See State v. Cohen, 103 N.M. 558, 711 P.2d 3 (1985), cert. denied, 476 U.S. 1158, 106 S.Ct. 2276, 90 L.Ed.2d 719 (1986); LaFave, Search and Seizure, Vol. 3, § 9.3(c), at pp. 442-459 (1987). However, the term “profile” and those decisions should not be construed to reject an officer’s right to draw an inference from the recognition of factors known to be common to an appreciable number of proven drug courier cases. Whether or not the significance of such common factors must be known to the officer from his own experience or may stem from the reported experiences of others is not at issue. Although, it would seem such knowledge from either source would suffice, that need not be decided. Officer Brown had personal knowledge of such common factors. That he properly considered that knowledge in determining the existence of probable cause is well established. It is established
“[i]n all situations the officer is entitled to assess the facts in light of his experience in detecting illegal entry and smuggling. Terry v. Ohio, 392 U.S. [1] at 27, [20 L.Ed.2d 889, 88 S.Ct. 1868 (1968) ].”
United States v. Brignoni-Ponce, 422 U.S. 873, 886, 95 S.Ct. 2574, 2582, 45 L.Ed.2d 607, 619 (1975).
“As the court explained in U.S. v. Davis, 458 F.2d 819, 821 (D.C.Cir.1972), probable cause ‘is to be viewed from the vantage point of a prudent, reasonable, cautious police officer on the scene at the time of the arrest guided by his experience and training.’ ”
W. Ringel, Searches & Seizures Arrests and Confessions, Yol. 1 § 4.1, p. 4-2 (1989) (emphasis added) (footnote omitted).
“[Ojfficers are entitled to draw reasonable inferences from these facts in light of their knowledge of the area and their prior experience with aliens and smugglers.”
United States v. Ortiz, 422 U.S. 891, 898, 95 S.Ct. 2585, 2589, 45 L.Ed.2d 623, 629 (1975). See also Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968).
The nine factors listed in the principal opinion are similar to the factors considered in United States v. Sharpe, 470 U.S. 675, 105 S.Ct. 1568, 84 L.Ed.2d 605 (1985). That decision has been summarized in the following terms.
“Somewhat different from those cases are instances in which the suspected transportation of drugs is by vehicle. One such case, United States v. Sharpe, has reached the Supreme Court, where the majority, albeit unnecessarily, undertook a brief assessment of what would suffice to stop a suspected vehicle. The Court concluded that a reasonable suspicion existed where all of the following facts were present: (i) two vehicles had *362traveled in tandem for over 20 miles; (ii) the area was near the coast and known to be frequented by drug traffickers; (iii) one of the vehicles was a pickup truck with a camper shell, often used to transport large quantities of marijuana; (iv) the windows of the camper were covered over with bed-sheet material rather than curtains; (v) the truck appeared to be heavily loaded; and (vi) both vehicles took evasive actions and started speeding when a state patrolman began to follow them. Assuming such a congery of facts, the conclusion in Sharpe that ‘taken together as appraised by an experienced law enforcement officer, they provided clear justification to stop the vehicles and pursue a limited investigation/ is sound.”
LaFave, Search and Seizure, Vol. 3 § 9.3(c), at pp. 447-448 (1987) (footnotes omitted); cf. United States v. Brignoni-Ponce, supra.
The foregoing principles have recently been confirmed by the Supreme Court of the United States in determining the existence of reasonable suspicion to justify a Terry stop.
“Any one of these factors is not by itself proof of any illegal conduct and is quite consistent with innocent travel. But we think taken together they amount to reasonable suspicion.... We said in Reid v. Georgia, 448 U.S. 438, 100 S.Ct. 2752, 65 L.Ed.2d 890 (1980) (per curiam), ‘there could, of course, be circumstances in which wholly lawful conduct might justify the suspicion that criminal activity was afoot.’ ... Indeed, Terry itself involved ‘a series of acts, each of them perhaps innocent’ if viewed separately, ‘but which taken together warranted further investigation.’ ... We noted in [Illinois v. Gates, 462 U.S.[, 213] at 243-244, n. 13, 103 S.Ct. [2317], at 2335 n. 13 [76 L.Ed.2d 527] (1983), that ‘innocent behavior will frequently provide the basis for a showing of probable cause,’ and that \i]n making a determination of probable cause the relevant inquiry is not whether particular conduct is “innocent” or “guilty,” but the degree of suspicion that attaches to particular types of noncriminal acts.’ That principle applies equally well to the reasonable suspicion inquiry.
We do not agree with respondent that our analysis is somehow changed by the agents’ belief[s] that his behavior was consistent with one of the DEA’s ‘drug courier profiles.’ Brief for Respondent 14-21. A court sitting to determine the existence of reasonable suspicion must require the agent to articulate the factors leading to that conclusion, but the fact that these factors may be set forth in a ‘profile’ does not somehow detract from their evidentiary significance as seen by a trained agent.”
United States v. Sokolow, 490 U.S. -, -, 109 S.Ct. 1581, 1586-1587, 104 L.Ed.2d 1, 11-12 (1989) (emphasis added) (citations omitted).
I am aware that Sokolow involves a determination of reasonable suspicion and not probable cause. It is interesting to note, that in Sokolow the factors considered by the officer apparently served as the basis for a determination of probable cause in the issuance of a warrant. Be that as it may, Sokolow conclusively establishes the principles enunciated in that opinion are applicable to a determination of probable cause.
The distinction between reasonable suspicion and probable cause is elusive and a matter of degree.
“The thrust of the Court’s opinion regarding the test for probable cause in Gates, later applied as well in Massachusetts v. Upton, 466 U.S. 727, 104 S.Ct. 2085, 80 L.Ed.2d 721 (1984), was that probable cause to search should be deemed to be established where ‘there is a fair probability that contraband or evidence of a crime will be found in a particular place.’ 462 U.S. at 238 [103 S.Ct. at 2332].”
W. Ringel, Searches & Seizures Arrests and Confessions, Vol. 1 § 4.1(b), p. 4-8 (1989) (emphasis added).
“We have held that probable cause means ‘fair probability that contraband or evidence of a crime will be found,’ ... *363and the level of suspicion required for a Terry stop is obviously less demanding than that for probable cause.”
United States v. Sokolow, 490 U.S. at -, 109 S.Ct. at 1585, 104 L.Ed.2d at 10 (citations omitted).
When the foregoing principles are applied in this case, I believe they establish that the combination of factors was so distinctive and probative the officer had probable cause to believe the Mantle vehicle carried contraband. I would reverse the decision of the circuit court and deny the motion to suppress.